FILED
                           NOT FOR PUBLICATION                                APR 17 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EDWIN RITTER JONAS, III, Debtor,                No. 13-35526

              Appellant,                        D.C. No. 9:12-cv-00128-DLC

  v.
                                                MEMORANDUM*
LINDA JONAS,

              Appellee.


                   Appeal from the United States District Court
                            for the District of Montana
                Dana L. Christensen, Chief District Judge, Presiding

                            Submitted April 10, 2015**
                               Seattle, Washington

Before: HAWKINS, RAWLINSON, and CALLAHAN, Circuit Judges.

       Debtor Edwin Jonas (“Debtor”) appeals the district court’s order affirming the

bankruptcy court’s dismissal of his bankruptcy case with prejudice. We review such




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal for an abuse of discretion, Leavitt v. Soto (In re Leavitt), 171 F.3d 1219,

1222-23 (9th Cir. 1999), and we affirm.

      The bankruptcy court acted within its discretion to dismiss the case for Debtor’s

failure to comply with the express terms of the stipulation he negotiated in order to

reconvert his case to Chapter 11. As the bankruptcy court found, “The Debtor failed

to perform his obligation under the approved Stipulation. He failed to file a plan and

disclosure statement by the deadline. On two instances he failed to pay timely

quarterly fees. For each of those failures, under the negotiated Stipulation the case

was subject to immediate dismissal with prejudice . . . .” See, e.g., 11 U.S.C. §

1112(b)(4)(J) (“failure to file a disclosure statement, or to file or confirm a plan,

within the time fixed by this title or by order of the Court” provides cause to dismiss

case); Tennant v. Rojas (In re Tennant), 318 B.R. 860, 869 (9th Cir. BAP 2004)

(bankruptcy court has authority to dismiss case sua sponte for cause).

      Dismissal of the underlying bankruptcy case divested the court of jurisdiction

over the adversary proceedings against Debtor’s ex-wife Linda, and thus Debtor’s

argument that the bankruptcy court misapplied the Rooker-Feldman doctrine is not

properly before us on appeal and will not be addressed.

      AFFIRMED.




                                          2